      Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 James Anderson,
                                                                     Civil Action No: 4:20-cv-3834
 individually and on behalf of all others similarly situated,
                                           Plaintiff,
                                                                     CLASS ACTION COMPLAINT

                                                                     DEMAND FOR JURY TRIAL

          -v.-
 Midland Credit Management, Inc.;
 Midland Funding, LLC;
 and John Does 1-25,

                                        Defendant(s).


       Plaintiff James Anderson, a Texas resident, brings this Class Action Complaint by and

through his attorneys, Stein Saks, PLLC, against Defendants Midland Credit Management, Inc.

(“Midland Credit”) and Midland Funding, LLC (“Midland”), individually and on behalf of a class

of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based

upon information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.          The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). Congress was concerned that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. It concluded that "existing laws…[we]re inadequate
      Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 2 of 10




to protect consumers," and that "the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692 (b) & (c).

     2.        The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged.” Id. § 1692 (e). After determining that the existing consumer

protection laws were inadequate, Id. § 1692 (b), the Act gave consumers a private cause of action

against debt collectors who fail to comply. Id. § 1692k.

                                  JURISDICTION AND VENUE

     3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq.

     4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 (b)(2) as this is

where the Plaintiff resides as well as where a substantial part of the events or omissions giving rise

to the claim occurred.

                                   NATURE OF THE ACTION

     5.        Plaintiff brings this class action on behalf of a class of Texas consumers under

Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

     6.        Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.        Plaintiff is a resident of the State of Texas, County of Montgomery, residing at 15650

Walden Road, Apt 3212, Montgomery TX 77356.

     8.        Defendant Midland Credit is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692 (a)(6) and used in the FDCPA with an address at 3500 Camino De La Reina, Suite 300, San
      Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 3 of 10




Diego, California 92108 and can be served c/o Corporation Service Company 2710 Gateway Oaks

Drive, Suite 150N, Sacramento, CA 95833.

     9.        Upon information and belief, Defendant Midland Credit is a company that uses the

mail, telephone, and facsimile and regularly engages in business the principal purpose of which is

to attempt to collect debts alleged to be due itself or another.

     10.       Defendant Midland is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692

(a)(6) and used in the FDCPA with an address at 3500 Camino De La Reina, Suite 300, San Diego,

California 92108 and can be served c/o Corporation Service Company 2710 Gateway Oaks Drive,

Suite 150N, Sacramento, CA 95833.

     11.       Upon information and belief, Defendant Midland is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due itself or another.

     12.       John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                      CLASS ALLEGATIONS

     13.       Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23 (a) and 23 (b)(3).

     14.       The Class consists of:

               a. all individuals with addresses in the State of Texas;

               b. to whom Defendant Midland Credit sent an initial letter;

               c. on behalf of Midland;

               d. attempting to collect a consumer debt;
      Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 4 of 10




               e. in two sub-classes where the letter:

                       1. stated that it was attempting to collect on a “Legal Collections account”;

                           or

                       2. stated the title of the individual debt collector was “Group Manager”

                           although that individual did not manage other employees;

               f. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

     15.       The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     16.       Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

     17.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendants’ written communications to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e and 1692f.

     18.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.
      Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 5 of 10




     19.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominate over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants' written communications to consumers, in the form

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e and 1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants' common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all
      Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 6 of 10




                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     20.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     21.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

     22.       Plaintiff repeats the above allegations as if set forth herein.

     23.       On or about May 1, 2020, Defendant Midland Credit sent the Plaintiff a collection

letter on behalf of Defendant Midland. A copy of this letter is attached as Exhibit A.

     24.       The underlying alleged debt was incurred as a financial obligation that was primarily

for personal, family or household purposes and is therefore a “debt” as that term is defined by 15

U.S.C. § 1692a (5), specifically personal purchases on a personal credit card.

     25.       Defendants are engaged in business, the principal purpose of which is the collection

of debts.

     26.       Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.
      Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 7 of 10




      27.       The letter states “we are offering you flexible options to resolve your Legal

Collections account”.

      28.       Defendants do not explain what is a Legal Collections account.

      29.       The underlying debt did not arise from a lawsuit.

      30.       Defendants use the phrase Legal Collections to deceptively collect the debt.

      31.       It can imply multiple things that are deceptive or false such as that this debt arose

from a lawsuit, that a lawyer is involved in collecting the debt, or even that a lawsuit is contemplated

in the near future.

      32.       The letter is subject to one or more interpretations at least one of which is false.

      33.       The letter is also signed by a Boris Salamakhin.

      34.       Mr. Salamakhin is identified as a “Group Manager”.

      35.       Upon information and belief, Mr. Salamakhin does not manage any employees.

      36.       It is therefore deceptive and unfair to imply that he does.

      37.       Defendants included this title as it gives the impression that the named person is of

a higher authority than is true.

      38.       This improperly pressured the consumer to pay.

      39.       Mr. Anderson suffered emotional distress and waste of time and money due to

Defendants actions.

      40.       As a result of Defendant's deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.


                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

      41.       Plaintiff repeats the above allegations as if set forth herein.
      Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 8 of 10




     42.       Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     43.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

     44.       Defendants violated said section by:

               a. Falsely representing the character and/or legal status of the debt in violation of

                   §1692e (2)(A);

               b. Impliedly threatening to take action that Defendants did not intend to take in

                   violation of §1692e (5);

               c. Sending a written communication that creates a false impression as to its source,

                   authorization, or approval in violation of §1692e (9);

               d. Making a misleading representation in violation of §1692e (10) by including a

                   sentence that is open to multiple interpretations, at least one of which is false,

                   including using a title for the individual debt collector that is false or misleading.

     45.       By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

     46.       Plaintiff repeats the above allegations as if set forth herein.

     47.       Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
      Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 9 of 10




      48.       Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

      49.       Defendants violated this section by

                a. Unfairly implying that the named collector has more authority than is true;

                b. Unfairly threatening to take action that Defendants did not intend to take;

                c. Unfairly sending a written communication that creates a false impression as to

                    its source, authorization, or approval;

                d. Making statements that are open to multiple interpretations, at least one of which

                    is false.

      50.       By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

      51.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff James Anderson individually and on behalf of all others

similarly situated demands judgment from Defendants as follows:

       i.       Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

      ii.       Awarding Plaintiff and the Class statutory damages;

     iii.       Awarding Plaintiff and the Class actual damages;
        Case 4:20-cv-03834 Document 1 Filed on 11/11/20 in TXSD Page 10 of 10




        iv.        Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

        v.         Awarding pre-judgment interest and post-judgment interest; and

        vi.        Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.

       Dated: November 11, 2020                                 Respectfully Submitted,

                                                        By:/s/ Yaakov Saks pro hac vice pending
                                                        Yaakov Saks
                                                        Stein Saks, PLLC
                                                        285 Passaic Street
                                                        Hackensack, NJ, 07601
                                                        (201) 282-6500 x101
                                                        ysaks@steinsakslegal.com
                                                        Attorneys for Plaintiff
Herb
